Citation Nr: 0315268	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  91-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left optic 
neuropathy and/or bilateral cataracts, claimed as due to 
ionizing radiation exposure.

3.  Entitlement to service connection for fibroadenomatous 
gynecomastia of the right breast, claimed as due to ionizing 
radiation exposure.

4.  Entitlement to service connection for hypertensive heart 
disease with congestive heart failure, claimed as due to 
ionizing radiation exposure.

5.  Entitlement to service connection for hypothyroidism, 
claimed as due to ionizing radiation exposure.

6.  Entitlement to service connection for rheumatoid 
arthritis, claimed as due to ionizing radiation exposure.

7.  Entitlement to service connection for lupus, claimed as 
due to ionizing radiation exposure.

8.  Entitlement to service connection for a disability of the 
esophagus, claimed as due to ionizing radiation exposure.

9.  Entitlement to service connection for a disability of the 
stomach, claimed as due to ionizing radiation exposure.

10.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as Radiation Sickness, which is claimed as 
due to ionizing radiation exposure.

11.  Entitlement to disability benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for additional 
disability due to VA medical treatment and surgery in 1951.

12.  Entitlement to a compensable disability evaluation for 
service-connected tachycardia.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola






INTRODUCTION

The appellant had active service from January 1945 to 
November 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
held with the RO in September 2002, a transcript of which has 
been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the RO.  See 38 C.F.R. § 19.9 
(2002).  

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the RO has not adequately developed the claim.  




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that has been pending well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


